    Case 4:19-cv-00180-ALM-KPJ Document 257 Filed 08/01/20 Page 1 of 1 PageID #: 6229


                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

       EDWARD BUTOWSKY,                                  §
                                                         §
                      Plaintiff,                         §
                                                         §
       v.                                                §   CASE NO. 4:19-CV-00180-ALM-KPJ
                                                         §
       MICHAEL GOTTLIEB, et al.,                         §
                                                         §
                      Defendants.

                                                  ORDER

.            On July 30, 2020, Plaintiff Edward Butowsky (“Plaintiff”) filed Plaintiff’s Objection to

      Magistrate Report (the “Objections”) (Dkt. 255).

             IT IS HEREBY ORDERED that Defendants Vox Media, Inc., and Anderson Cooper

      shall file responses to Plaintiff’s Objections by August 17, 2020.

             So ORDERED and SIGNED this 1st day of August, 2020.




                                                   ____________________________________
                                                   KIMBERLY C. PRIEST JOHNSON
                                                   UNITED STATES MAGISTRATE JUDGE
